DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species C, claims 1-4, 6, 7, and 9-11 in the reply filed on 28 April 2022 is acknowledged.  The traversal is on the ground(s) that “Accordingly, Yoshike does not teach a feeder tank disposed below the nozzle, as claimed in ALL of the claims. Since the shared technical feature of all claims makes a contribution over the prior art, the shared technical feature is a special technical feature. Therefore, unity of invention exists among all of claims 1-15.  Withdrawal of the Restriction Requirement is respectfully requested.”  
This is not found persuasive because the recitation in Group I, namely “an apparatus” does not define a contribution in the art and therefore no shared special technical feature between the recited groups.  Thus, Group II encompassing claims 13-15, is withdrawn from further consideration.  See Danzuka et al. (US 10,479,090) as applied in this office action.
Claims 5, 8, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 April 2022.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 13 January 2021, 16 March 2022, and 28 April 2022, have been considered.

Drawings
The drawings received on 13 January 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Danzuka et al. (US 10,479,090).
With respect to claim 1, Danzuka discloses an apparatus comprising: 
a main tank (Fig. 7, element 700PK) disposed above (Fig. 7, i.e. lid of element 700PK in the Z direction) a nozzle (Fig. 7, element 601PK), wherein the main tank is to store a bulk amount of print fluid (Column 10, line 40, i.e. “main tank”); 
a feeder tank (Fig. 7, element 750PK) in fluidic communication with the main tank and the nozzle (Column 10, line 18 – Column 12 line 17), the feeder tank disposed below (Fig. 7, i.e. element 750PK is below element 100 in the Z direction)  the nozzle to maintain a backpressure (Column 12, lines 12-14); 
a vent port (Fig. 7, element 759PK; Column 11, line 24) disposed on the feeder tank; and 
an exchange port (Fig. 7, element 751PK or 752PK) to connect the main tank to the feeder tank (Column 10, lines 32-34), wherein the exchange port allows print fluid to flow from the main tank to the feeder tank in response to a decrease in an amount of print fluid in the feeder tank relative to a threshold amount (Column 10, lines 61-65, i.e. 13 ml).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the print fluid flow to the apparatus as claimed.  Thus, the limitations concerning how the apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Danzuka.
With respect to claim 2, Danzuka discloses a detector (Fig. 7, element 291PK or 292PK) disposed in the feeder tank, wherein the detector is to measure a level of print fluid in the feeder tank (Column 10, lines 56-65).
With respect to claim 3, Danzuka discloses the detector (Fig. 7, element 291PK or 292PK) comprises a sensing rod (Fig. 7, element 291PK or 292PK, i.e. electrodes pictured having 3 dimensions) extending into the feeder tank (Fig. 7, element 750PK) to maintain electrical contact with the print fluid above a predetermined level (Fig. 7, element E) in the feeder tank (Column 10, lines 56-65).
With respect to claim 4, Danzuka discloses a fluid measurement system (Column 11, lines 4-8) disposed in the main tank (Fig. 7, element 700PK).
With respect to claim 6, Danzuka discloses the fluid measurement system (Column 11, lines 4-8) includes a first sensing rod (Fig. 7, element 292PK, i.e. use the same ink remainder detection system as disclosed for the sub tank) extending into the main tank (Fig. 7, element 700PK) to maintain electrical contact with the print fluid above a first predetermined level (Fig. 7, element E) in the main tank (Column 10, lines 56-65).
The examiner notes to applicant that using a plurality of impedance rods to detect ink amount in a main tank is well known in the inkjet art.  See for example Stamer et al. (US 5,583,544) at Fig. 2.
With respect to claim 7, Danzuka discloses the fluid measurement system (Column 11, lines 4-8) includes a second sensing rod (Fig. 7, element 291PK, i.e. use the same ink remainder detection system as disclosed for the sub tank) to extend extending into the main tank (Fig. 7, element 700PK) to maintain electrical contact with the print fluid above a second predetermined level (Fig. 7, element B) in the main tank (Column 10, lines 56-65).
With respect to claim 9, Danzuka discloses an apparatus comprising: 
a print head assembly (Fig. 7, element 100) to draw print fluid; 
a nozzle (Fig. 7, element 601PK) disposed on the print head assembly, wherein the nozzle is to dispense the print fluid onto a media (Column 3, lines 28-42); 
a feeder tank (Fig. 7, element 750PK) in fluidic communication with the print head assembly, the feeder tank to provide the print fluid to the nozzle, wherein the feeder tank is disposed below (Fig. 7, i.e. element 750PK is below element 100 in the Z direction) the nozzle to maintain a backpressure (Column 10, line 18 – Column 12 line 17); 
a vent port (Fig. 7, element 759PK; Column 11, line 24) disposed on the feeder tank to vent to atmosphere; and 
an exchange port (Fig. 7, element 751PK or 752PK) disposed on the feeder tank, wherein the exchange port is to receive the print fluid (Column 10, lines 32-34) from a main tank (Fig. 7, element 700PK) and to regulate a print fluid flow from the main tank to the feeder tank (Column 10, line 18 – Column 12 line 17).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the print fluid flow to the apparatus as claimed.  Thus, the limitations concerning how the apparatus is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Danzuka.
With respect to claim 10, Danzuka discloses a detector (Fig. 7, element 291PK or 292PK) disposed in the feeder tank, wherein the detector is to measure a level of print fluid in the feeder tank (Column 10, lines 56-65).
With respect to claim 11, Danzuka discloses the detector (Fig. 7, element 291PK or 292PK) comprises a sensing rod (Fig. 7, element 291PK or 292PK, i.e. electrodes pictured having 3 dimensions) to extend into the feeder tank (Fig. 7, element 750PK) to maintain electrical contact with the print fluid above a predetermined level (Fig. 7, element E) in the feeder tank (Column 10, lines 56-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stamer et al. (US 5,583,544) disclose a liquid level sensor for an ink jet printer container (Fig. 2, elements 46, 48, 66, 68, 70, 72).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/13/2022